PER CURIAM.
Robert Henry Thomas appeals the trial court’s order summarily denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse the trial court’s order and remand this case to the trial court for further proceedings.
Thomas claimed that he was illegally sentenced to seventeen years’ incarceration on his convictions for robbery, a second-degree felony punishable by a maximum sentence of fifteen years’ incarceration. See §§ 812.13(2)(e), 775.082(3)(e), Fla. Stat. (1993). The trial court’s order did not deny that the sentences were beyond the statutory maximum but instead relied upon Willis v. State, 736 So.2d 1251 (Fla. 2d DCA 1999), for the proposition that Thomas’s sentence may exceed the statutory maximum as long as it is within his guidelines scoresheet range.
However, prior to January 1, 1994, a trial court could not impose a guidelines sentence that exceeded the statutory maximum. See Mays v. State, 717 So.2d 515 (Fla.1998). Therefore, from the limited record before this court, it appears that Thomas’s seventeen-year sentence on these second-degree felonies may be illegal.
Accordingly, we reverse and remand to the circuit court for further proceedings. On remand, the trial court shall attach those portions of the record that conclusively refute Thomas’s claim. Otherwise, it should resentence Thomas within the statutory maximum.
PATTERSON, C.J., and ALTENBERND and NORTHCUTT, JJ., concur.